                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 17-cr-20008
                                                   Hon. Matthew F. Leitman
v.

BARRY CASTRO,

          Defendant.
________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE (ECF No. 56)

       On January 8, 2021, Defendant Barry Castro filed a pro se motion for

compassionate release. (See Mot. for Compassionate Release, ECF No. 56.) The

Court thereafter appointed Castro counsel (see Order, ECF No. 57), and counsel filed

two supplemental briefs on Castro’s behalf. (See Castro Supp. Brs., ECF Nos. 61,

69.)

       The Court held video hearings on Castro’s motion on March 18, 2021, and

May 3, 2021. (See Notices of Hearing, ECF Nos. 66, 72.) For the reasons explained

on the record during the May 3, 2021, hearing, Castro’s motion is DENIED.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: May 3, 2021

                                         1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 3, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
